Citation Nr: 1209760	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation currently assigned for post traumatic stress disorder (PTSD) with major depressive disorder and polysubstance abuse.  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned acting member of the Board was held at the RO in April 2011.  

The issue of an increased rating for PTSD with major depressive disorder and polysubstance abuse is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  The Veteran's fibromyalgia is manifested by episodic widespread musculoskeletal pain and tender points with exacerbations by overexertion; constant or nearly constant symptoms that are refractory to therapy are not demonstrated.  

CONCLUSION OF LAW

The criteria for an increased evaluation to 20 percent, and no higher, for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Part 4, Diagnostic Code 5025 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters dated in June and September 2008, addressed the duty to notify provisions of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA and private medical records were obtained and associated with the claims file.  The Veteran was provided a VA examination that was adequate because it addressed the Veteran's symptomatology as it is relevant to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The Veteran also testified at a hearing at the RO before the undersigned in April 2011.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  "[T]he relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

The Veteran contends that his fibromyalgia is more severe than is reflected in the 10 percent evaluation currently assigned.  At the hearing in April 2011, the Veteran testified that he has episodic flare-ups of joint pain, particularly with overexertion and believes that his symptoms are consistent with the criteria for a 20 percent evaluation.  

The Veteran is currently evaluated under Diagnostic Code (DC) 5025, which provides for a 40 percent rating for fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.  With symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, and are present more than one-third of the time warrants a 20 percent evaluation.  Symptoms that require continuous medication for control is assigned a 10 percent rating.  38 C.F.R. § 4.71a, DC 5025.  

The accompanying Note provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, DC 5025.  

Unlike other chronic diseases of the musculoskeletal system, fibromyalgia is a multi-symptom illness that is defined by a cluster of signs or symptoms.  The rating criteria are specific and contemplate all manifestations of the disability.  A rating under fibromyalgia is assigned based upon the extent and frequency of all manifestations and not on individual manifestations or symptoms.  

The evidentiary record showed that the Veteran was seen by VA on an outpatient basis on numerous occasions during the pendency of this appeal and was examined by VA in May 2010.  The Veteran's complaints and the clinical findings on all of the reports were not materially different and were manifested principally by chronic multiple joint pain, primarily in his wrists, ankles, knees, hips and back.  An August 2008 VA examination noted the back pain and groin pain were due to fibromyalgia.  

The clinical findings on VA examination in May 2010 were essentially within normal limits and showed excellent manual dexterity in both hands and normal range of motion in all affected joints.  There were trigger points with tenderness to palpation of the affected joints, but no inflammation.  That is, there was no warmth, swelling or erythema in the wrists, knees, elbows or ankles.  There were trigger points on the left side of the lower back but none on the right side, and the Veteran's gait was entirely normal.  The examiner noted that previous x-ray studies of the Veteran's knees, wrists, hips and back, and an EMG of the left upper extremity in January 2010 were entirely normal.  The diagnosis was fibromyalgia involving bilateral trigger points in the upper and lower extremities and lower back.  

The most recent VA rheumatology outpatient note of record, dated in February 2011, showed that the Veteran was exercising regularly, riding a bike for 30 minutes and doing light weightlifting three days a week.  Although the Veteran reported that he was not feeling any significant change in the level of his joint pain, the numbness in his left upper extremity had resolved, and that he was still working as a janitor for the U.S. Postal Service.  The examiner indicated that the Veteran was doing fairly well and encouraged him to continue exercising.  Additionally, VA EMG and x-ray studies of the Veteran's knees, hips wrists, and spine were normal at that time.  

In this case, the objective evidence of record shows that the Veteran's symptoms of fibromyalgia are episodic in nature and generally precipitated by overexertion.  Although the medical reports showed some improvement in his symptoms with medication and therapy, his pain is not entirely resolved.  Significantly, however, the Veteran does not claim, nor does the medical evidence show that his symptoms are constant or refractory to therapy.  Accordingly, the Board finds that the Veteran's symptoms of fibromyalgia more nearly approximate the criteria for a 20 percent evaluation, and no higher, under DC 5025.  

Generally, the evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); See also, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss must, however, be supported by objective evidence of pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40.  

Here, the Board has considered entitlement to additional compensation based on the holding in DeLuca, but finds that it is not warranted.  DeLuca held that the question of whether pain and functional loss are additionally disabling must be considered only when the schedular evaluation is based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Thus, DeLuca does not apply to the instant case, as DC 5025 does not address limitation of motion.  Moreover, the Board observes that the schedular rating criteria for fibromyalgia include all of the functional limitations resulting from an exacerbation of symptoms.  In this case, all of the Veteran's functional limitations have been considered in assigning the 20 percent rating.  

Consideration has also been provided regarding whether there is any additional functional loss not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  Painful motion, however, is not deemed limited motion; rather, pain must cause an additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  Additionally, these provisions are inapplicable to diagnostic codes not predicated on limitation of motion.  Johnston v. Brown, 9 Vet. App. 7, 11 (1996).  Here, the diagnostic code used to rate fibromyalgia is not predicated on limitation.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 20 percent is provided for certain manifestations of the service-connected fibromyalgia but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's fibromyalgia, as the criteria assess musculoskeletal pain, tender points, fatigue, sleep disturbance, stiffness, and various other symptoms.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.


ORDER

An increased evaluation to 20 percent, and no higher, is granted, subject to VA laws and regulations concerning the payment of monetary benefits.  


REMAND

Concerning the claim for an increased rating for the Veteran's PTSD with major depressive disorder, the Board finds that additional development is necessary prior to further consideration of the appeal.  

In a letter received in October 2011, a VA physician indicated that the Veteran's PTSD had worsened since the last VA examination.  In light of the physician's letter, a new examination should be scheduled to evaluate the current severity of the service-connected PTSD with major depressive disorder.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake efforts to accomplish the following:  

a) obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric problems since March 2011 (the date of the last VA treatment record contemplated in the latest supplemental statement of the case).  

b) after obtaining written consent from the Veteran, contact his employer (U.S.P.S.) and obtain copies of any employment medical records.  The employer should be asked to indicate whether the Veteran had any time lost from gainful employment or whether any concessions were made because of his service-connected psychiatric disorder.  The Veteran should be advised that he may submit any other evidence in his possession or which he is able to obtain documenting any interference with employment attributable to his service-connected disabilities.  

c) attempt to obtain all available medical records identified by the Veteran, including all VA treatment records since March 2011.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  Provide the Veteran a psychiatric examination to determine the current severity and manifestations of his PTSD with major depressive disorder.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and provide a response to the following:  

(a)  Provide a detailed description of the Veteran's psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from the service-connected PTSD with depressive disorder.  

(b)  The examiner is specifically requested to include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's psychiatric disorder, and an explanation of what the assigned score represents.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Thereafter, the AMC should adjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and a opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
K. MILLIKAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


